Citation Nr: 9904813
Decision Date: 02/23/99	Archive Date: 06/24/99

DOCKET NO. 96-50 203               DATE FEB 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Sioux Falls, South Dakota

THE ISSUE

Entitlement to an increased evaluation for a psychiatric
disability, currently rated 10 percent disabling.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESSES AT HEARINGS ON APPEAL

The appellant and the appellant's wife

ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from April 1941 to April 1945.
This is an appeal from a May 1996 rating action by the Department
of Veterans Affairs (VA) Regional Office, Sioux Falls, South
Dakota, which confirmed and continued a 10 percent evaluation for
the veteran's psychiatric condition. In October 1996 the veteran
testified at a hearing before a hearing officer at the regional
office. In August 1998 the veteran and his wife testified at a
hearing before a member of the Board of Veterans' Appeals (Board)
sitting at the regional office. The case is now before the Board
for appellate consideration.

REMAND

The record reflects that the veteran submitted a claim for an
increased rating for his psychiatric condition in November 1995. VA
outpatient treatment records were received reflecting that the
veteran was seen on a number of occasions during 1995 and in early
1996 for psychiatric problems including anxiety and depression.

The veteran was afforded a VA psychiatric examination in April
1996. It was indicated that his mood was stable but dysphoric. His
affect was appropriate to the circumstances with mild anxiety. The
examiner stated that, on review of the veteran's records, he agreed
with another physician who had changed the diagnosis from
depressive neurosis to post-traumatic stress disorder.

The regional officer later received additional VA outpatient
treatment records reflecting that the veteran was seen on several
occasions in 1996 for his psychiatric condition.

During the course of the August 1998 hearing before the Board, the
veteran indicated that he did not get along with other people and
had memory problems. He related that he had seen a physician at the
VA Medical Center, Fort Meade, one

week prior to the hearing for his psychiatric problems and related
that he saw the physician every 60 days.

On the basis of the present record and in order to afford the
veteran every consideration, findings of fact and conclusions of
law are being deferred pending a REMAND for the following action:

1. The regional office should contact the VA Medical Center, Fort
Meade, and obtain copies of all outpatient treatment of the veteran
for his psychiatric condition since September 1996. Any such
records obtained should be associated with the claims file.

2. The veteran should then be afforded a special psychiatric
examination in order to determine the current nature and severity
of his service-connected psychiatric disability. All indicated
special studies should be conducted. Based upon a review of the
record and the examination, the physician should assign a GAF score
consistent with the American Psychiatric Association's Diagnostic
and Statistical Manual for Mental Disorders and explain what the
assigned score represents. The claimsfile is to be made available
to and reviewed by the examiner prior to conducting the
examination.

3. The veteran's case should then be reviewed by the regional
office. If the denial is continued, the veteran and his
representative should be sent a supplemental statement of the case
and be afforded the appropriate time in which to respond.

3 - 

When the above action has been completed, the case should be
returned to the Board for further appellate consideration, if
otherwise in order. No action is required of the veteran until he
receives further notice.

The purpose of the REMAND is to obtain clarifying information. The
Board intimates no opinion as to the disposition warranted in this
matter pending completion of the requested action.

ROBERT D. PHILIPP 

Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1996).

